DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
 Applicant’s arguments with respect to claim(s) 1, 3, 5-12, 14 and 16-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Specifically, the Applicant has amended the claims to  such that the scope of the claims have changed, thus requiring further search and consideration. The resulting rejection, based on “wherein the base plate includes a protrusion portion protruding toward the top plate and serving as the spacer”  is presented below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 6, 12, 16, 17 are rejected under 35 U.S.C. 102(a1/a2) as being anticipated by United States Patent Application No. 2015/0116689 to Lee et al.
In regards to Claim 1, Lee teaches a substrate support plate Fig. 7 comprising: a base plate 230 ; at least one spacer (in the form of protrusions 239) being part of the base plate 230; and a top plate having 220 an upper surface (top of 220) capable of holding a substrate W Fig. 1 thereon, the top plate being fixed to the base plate with the at least one spacer therebetween, wherein the base plate includes a protrusion portion protruding toward the top plate and serving as the spacer (as shown in Fig. 7, [0039-0097]).  
In regards to Claim 5, Lee teaches an adhesive (in the form of metal brazing material 226, which is a bonding material, or alternatively adhesive [0089]) is filled between the base plate and the top plate.  
In regards to Claim 6, Lee teaches the at least one spacer comprises a plurality of spacers (as shown in Fig. 7).  
In regards to Claim 12, Lee teaches a semiconductor device manufacturing apparatus Fig. 1, 7 comprising: a chamber 100; and a substrate support plate 200 provided inside the chamber, the substrate support plate including a base plate 230, at least one spacer 239 Fig. 7 of the base plate and a top plate 220 having an upper surface capable of holding a substrate W thereon, the top plate being fixed to the base plate with the at least one spacer therebetween, wherein the base plate includes a protrusion portion protruding toward the top plate and serving as the spacer (as shown in Fig. 7, [0039-0097]).  
In regards to Claim 16, Lee teaches an adhesive (in the form of metal brazing material 226, which is a bonding material, or alternatively adhesive [0089], as shown in Fig. 7 ) is filled between the base plate and the top plate.  
 In regards to Claim 17, Lee teaches the at least one spacer 239 comprises a plurality of spacers.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2006/0158821 to Miyashita et al in view of United States Patent Application No. 2015/0116689 to Lee et al.
In regards to Claim 1, Miyashita teaches a substrate support plate X Fig. 1 comprising: a base plate a; at least one spacer 9 arranged on the base plate and a top plate 3, 4, 5 having an upper surface capable of holding a substrate 1 thereon, the top plate being fixed to the base plate with the at least one spacer 9 therebetween [0047-0063].  
Miyashita does not expressly teach the spacer is being part of the base plate is part of the base plate or that the base plate includes a protrusion portion protruding toward the top plate and serving as the spacer.
Lee teaches a substrate support plate Fig. 7 comprising: a base plate 230 ; at least one spacer (in the form of protrusions 239) being part of the base plate 230; and a top plate having 220 an upper surface (top of 220) capable of holding a substrate W Fig. 1 thereon, the top plate being fixed to the base plate with the at least one spacer therebetween, wherein the base plate includes a protrusion portion protruding toward the top plate and serving as the spacer (as shown in Fig. 7, [0039-0097]).  
Lee teaches that the uneven parts 239 that are provided to the base plate in a mesh or embossing form minimizes heat stress between due to a thermal expansion rate difference between a support plate and a base plate, such that a crack phenomenon and a bending phenomenon in the support plate may be prevented [0094-0097].
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have made the protrusions of Miyashita by making them integral, as per with the base member of Lee. One would be motivated to do so for the predictable result of minimizing heat stress between due to a thermal expansion rate difference between a support plate and a base plate, such that a crack phenomenon and a bending phenomenon in the support plate may be prevented. See MPEP 2143 Motivation A.
Furthermore, it is known in the art to make things integral, as the use of a one piece construction instead of the structure disclosed in prior art would be merely a matter of obvious engineering choice. See MPEP 2144.04, V. B. As Lee teaches protrusions that fit inside the adhesive/brazing material of 226, thus stabilizing the material therein, it would be obvious to one of ordinary skill in the art, to have made the protrusions of Miyashita integrally with the base, as shown by having protrusions of Lee that are made integral with the base. The positioning pins would thus be able to minimize heat stress, as per the teachings of Lee, thus the modification is considered obvious and the resulting combination would result in the limitations of the claim.
In regards to Claim 2, Miyashita teaches the base plate has a depressed portion(1f) receivable of a lower portion of the spacer, as shown in Fig. 1.  
In regards to Claim 3, Miyashita teaches the top plate has a depressed portion (3a, 4a, 5a) receivable of an upper portion of the spacer, as shown in Fig. 1.  
In regards to Claim 4, Miyashita teaches the spacer protrudes from the base plate as a single body with the base plate, as broadly recited and interpreted as 9 protrudes from 1 as a singular structure and as shown in Fig. 1.
In regards to Claim 5, Miyashita teaches an adhesive 2 is filled between the base plate and the top plate.  
In regards to Claim 6, Miyashita teaches the at least one spacer comprises a plurality of spacers (as shown in the plurality of 9 in Fig. 1).
In regards to Claim 7, Miyashita teaches the plurality of spacers are arranged radially on the base plate, as shown in Fig. 2 and how 9 is arranged.
In regards to Claim 8, Miyashita teaches 14Docket No. MJG82000762-US-A (PBMA-20188-US): FINALthe plurality of spacers 9 are arranged along a plurality of straight lines that pass through a center of the base plate and are apart at equal angular intervals (as shown by the X shape in Fig. 2).
In regards to Claim 9, Miyashita teaches the plurality of spacers are arranged along concentric circles, as shown by the arrangements of 9 in 3, 4, and 5.
In regards to Claim 10, Miyashita teaches the plurality of spacers are arranged in matrix, as broadly recited, as it is embedded in the adhesive. 
In regards to Claim 11, Miyashita teaches the at least one spacer has a shape of column or polygonal column, as shown in the rectangular cross section of 9 in Fig. 1.
In regards to Claim 12, Miyashita teaches semiconductor device manufacturing apparatus [0002],  a substrate support plate X Fig. 1 (an electrostatic chuck) comprising: a base plate a; at least one spacer 9 arranged on the base plate such that the at least one spacer is restrained from moving relative to the base plate without resort to an adhesive (as it fits within a recess of 4a, as shown in Fig. 1); and a top plate 3, 4, 5 having an upper surface capable of holding a substrate 1 thereon, the top plate being fixed to the base plate with the at least one spacer 9 therebetween [0047-0063].  
Miyashita does not expressly teach that the semiconductor device manufacturing apparatus has a chamber and that the substrate support plate is provided inside the chamber.
Lee teaches a semiconductor device manufacturing apparatus Fig. 1, 7 comprising: a chamber 100; and a substrate support plate 200 provided inside the chamber, the substrate support plate including a base plate 230, at least one spacer 239 Fig. 7 of the base plate and a top plate 220 having an upper surface capable of holding a substrate W thereon, the top plate being fixed to the base plate with the at least one spacer therebetween, wherein the base plate includes a protrusion portion protruding toward the top plate and serving as the spacer (as shown in Fig. 7, [0039-0097]).  
It would be obvious to one of ordinary skill in the art, to have substituted the generic semiconductor device manufacturing apparatus of Miyashita, with the semiconductor device manufacturing apparatus with a chamber of Lee, as an art analogous mechanism for a semiconductor device manufacturing apparatus. See MPEP 2143, Motivations B. It has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  See MPEP 2144.06 II.
The resulting apparatus fulfills the limitations of the claim. 
In regards to Claim 13, Miyashita teaches the base plate has a depressed portion(1f) receivable of a lower portion of the spacer, as shown in Fig. 1.  
In regards to Claim 14, Miyashita teaches the top plate has a depressed portion (3a, 4a, 5a) receivable of an upper portion of the spacer, as shown in Fig. 1.  
In regards to Claim 15, Miyashita teaches the spacer protrudes from the base plate as a single body with the base plate, as broadly recited and interpreted as 9 protrudes from 1 as a singular structure and as shown in Fig. 1.
In regards to Claim 16, Miyashita teaches an adhesive 2 is filled between the base plate and the top plate.  
In regards to Claim 17, Miyashita teaches the at least one spacer comprises a plurality of spacers (as shown in the plurality of 9 in Fig. 1).
In regards to Claim 18, Miyashita teaches the plurality of spacers are arranged radially on the base plate, as shown in Fig. 2 and how 9 is arranged.
 In regards to Claim 19, Miyashita teaches the plurality of spacers are arranged along concentric circles, as shown by the arrangements of 9 in 3, 4, and 5.
In regards to Claim 20, Miyashita teaches the plurality of spacers are arranged in matrix, as broadly recited, as it is embedded in the adhesive. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. United States Patent Application No. 2020/0395236 to Iijima et al with spacers 21.
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY Z NUCKOLS whose telephone number is (571)270-7377. The examiner can normally be reached M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIFFANY Z NUCKOLS/Examiner, Art Unit 1716                                                                                                                                                                                                        
/Jeffrie R Lund/Primary Examiner, Art Unit 1716